Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 1 of 26




                                       Exhibit 3
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 2 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 3 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 4 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 5 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 6 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 7 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 8 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 9 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 10 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 11 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 12 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 13 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 14 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 15 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 16 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 17 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 18 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 19 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 20 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 21 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 22 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 23 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 24 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 25 of 26
Case 20-10343-LSS   Doc 3265-4   Filed 05/06/21   Page 26 of 26
